Citation Nr: 1446311	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-10 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for vertigo with dizziness.

2.  Entitlement to service connection for vision problems.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Entitlement to service connection for stomach disability.

6.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2009 rating decision, by the Chicago, Illinois, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for vertigo with dizziness, service connection for vision problems, service connection for a stomach condition; service connection for bilateral hearing loss, and service connection for tinnitus.  He perfected a timely appeal to that decision.  

In his April 2012 Substantive Appeal, the Veteran requested the opportunity to testify at a videoconference hearing before a Veterans Law Judge.  By letter dated in April 2013, the Veteran was informed that a hearing was scheduled to be conducted at the Chicago RO in May 2013.  However, the Veteran failed to report to the scheduled hearing.  As the record does not contain further indication that the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704.  

The Board also notes that, in a rating action of February 2012, the RO granted service connection for PTSD; an evaluation of 50 percent was assigned, effective August 18, 2008.  Subsequently, in February 2013, the Veteran submitted a notice of disagreement (NOD) with the disability rating assigned.  However, a review of the record shows that the RO has not issued a statement of the case (SOC) with regard to the claim for a higher rating for PTSD. So, for the reasons discussed below, this issue must be remanded to the RO as opposed to merely referred.  See Manlincon v. West, 12 Vet. App. 328 (1999).  



The issues of entitlement to service connection for bilateral hearing loss and service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case. 


FINDINGS OF FACT

1.  The Veteran does not have a current disability manifested by vertigo and/or dizziness.  

2.  The Veteran does not have a current vision disorder.

3.  The Veteran does not have a stomach disability.  


CONCLUSIONS OF LAW

1.  A disability manifested by vertigo and dizziness was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2.  Vision problems were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  
 
3.  Stomach disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in September 2008, June 2009, and October 2009 from the RO to the Veteran, which were issued prior to the RO decision in December 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

VA has obtained service and post-service medical records.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA need not conduct an examination with respect to the claims for service connection for vertigo, vision problems and a stomach condition because the information and evidence of record contains sufficient competent medical evidence to decide the claims.  38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. Simply stated, the standards of McLendon are not met in this case.  There is no competent evidence of vertigo, vision problems or a stomach disorder in service or of a disability manifested by vertigo, vision problems or a stomach disorder.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The records indicate that the Veteran had active service from February 1966 to February 1968.  The service treatment records (STRs) indicate that, at the time of his induction examination in November 1965, the Veteran reported that he wore reading glasses.  Distant vison was 20/25 in both eyes; the assessment was defective color vision and amblyopia.  The STRs indicate that the Veteran was admitted to a hospital in July 1967 with a two month history of diarrhea and lower abdominal cramps.  Examination of the abdomen revealed tenderness over the left and right lower quadrants.  The admission diagnosis was DU trichinosis and amebiosis; the Veteran was treated with medications, including Terramyocin.  At the time of his separation examination in January 1968, clinical evaluation of the abdomen was normal.  Distant vision was reported 20/20 in the right eye and 20/25 in the left eye NC.  A neurological evaluation was also reported as normal.  

The Veteran's claim of entitlement to service connection (VA Form 21-526) was received in August 2008.  In a statement in support of claim (VA Form 21-4138), received in August 2008, the Veteran indicated that he received treatment at lakeside VA medical center for his stomach condition.  

Of record is a memorandum, dated September 27, 2009, wherein the RO stated that it had determined that the treatment records from Jesse Brown VA medical center for the period from May 10, 1976 through May 25, 1976 for the Veteran were unavailable for review.  It was reported that all procedures to obtain the treatment records had been correctly followed, and all efforts to obtain the needed medical information had been exhausted; thus, further attempts were futile.  

On the occasion of a VA audiological evaluation in November 2009, it was reported that the Veteran had no complaints of otalgia, otorrhea, dizziness or general pain.  


Received in June 2010 was a mental health evaluation report dated in May 2010.  The examiner noted a past medical history which included dizziness, blurred vision, and an operation for a tumor of the stomach in 1976.  No clinical findings were noted.  The assessment included dizziness, blurred vision, and the Veteran reported that he had an operation for a tumor of the stomach in 1976 at the VA LS.  


III.  Legal analysis-Service connection.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the disease resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  



A.  Vertigo with dizziness.

The Veteran essentially contends that he has a disability manifested by vertigo and dizziness due to his military service.  However, as outlined below, the preponderance of the evidence of record fails to reflect a diagnosis of vertigo, or, relate any symptomatology such as dizziness to military service.  As such, service connection is not warranted.  

Significantly, the Veteran's STRs are negative for any complaints or treatment for dizziness or vertigo.  The Veteran's January 1968 separation examination does not reflect symptoms of vertigo.  The Veteran denied having, or ever having had, a history of dizziness or fainting spells in a report of medical history associated with this examination.  Therefore, there is no in-service evidence of vertigo or any associated symptomatology.  

Likewise, post-service evidence of record fails to reflect that the Veteran suffers from vertigo that manifested during, or as a result of, active military service.  In fact, during a VA audio examination in November 2009, it was noted that the Veteran had no complaints of dizziness.  During a mental health evaluation in May 2010, it was noted that the Veteran had a medical history of dizziness, and the examiner noted an assessment of dizziness.  However, no pertinent evaluation was conducted and no clinical findings were reported.  The Board finds that the mere placement of "dizziness" in the assessment section does not serve to establish that the examiner was diagnosing a disorder, as under the facts of this particular case, it is clear the examiner was not actually examining the Veteran for dizziness, but rather was simply recording his complaints.

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing an actual diagnosis related to the claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is also no evidence of vertigo at any time proximate to when the Veteran filed his claim.  See Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 10, 2013) (considering the application of McClain on a diagnosis predating the filing of a claim).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  In light of these circumstances, the Board finds that service connection may not be awarded.  

Consideration has been given to the Veteran's assertion that he currently has symptoms of vertigo.  However, while the Board readily acknowledges that Veteran is competent to report symptoms such as dizziness, there is no indication that the Veteran is competent to diagnose vertigo, or to otherwise attribute the symptoms to an underlying pathology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  No evidence has been provided that associates the Veteran's past complaints of dizziness to a diagnosed disability.  The Veteran has also not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating medical disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

 In sum, there is no evidence of record indicating that the Veteran has a current diagnosis of vertigo, let alone vertigo related to active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for vertigo is not warranted.  38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Vision problems.

After review of the evidentiary record, the Board finds that the record is against the Veteran's claim for vision problems.  The STRs are essentially negative for complaints, treatment, or diagnosis of a disability of the eyes.  At his induction examination in November 1965, it was noted that the Veteran wore reading glasses, and he was noted to have defective color vision and amblyopia.  At his separation examination in January 1968 the Veteran's general eye and ophthalmoscopy examinations were normal.  His distant vision was also found to be 20/20 in the right eye and 20/25 in the left eye.  

The Board notes that conditions such amblyopia are considered congenital or developmental defects and are not considered diseases or injuries within the regulations.  See 38 C.F.R. § 3.303(c) (2013).  In any event, defective color vision and amblyopia were noted on the entrance examination.

Post-service medical records are also conspicuously absent any findings of a current disability of the eyes.  The Board recognizes that a mental health note, dated in May 2010, noted a medical history and assessment of blurred vision.  However, closer scrutiny of this treatment note reflects that the social worker was only quoting a history provided by the Veteran rather than making any type of diagnosis or medical opinion.  Consequently, the May 2010 mental health note has no probative value in establishing that the Veteran has a current diagnosis of a vision disorder.  See LeShore v. Brown.  

Without competent medical evidence confirming that the Veteran has a current diagnosis of a vision disorder (to establish he has this condition), or has manifested such condition since service, and linking this diagnosis to military service, he has no valid claim.  See, e.g., Brammer, Degmetich, supra; Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); see also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for service connection for a particular disability to be granted, a claimant must establish that he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).)  Thus, service connection for a vision problem/disorder must be denied.  

The only evidence in support of the Veteran's claim is his own statement.  However, as a lay person, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In this case, the operative questions involve medical matters. 

The competent evidence of record does not demonstrate that the Veteran has a current vision disorder.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

C.  Stomach disability. 

The Veteran seeks service connection for stomach disability.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

As noted above, central to any claim for service connection is a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the present case, the evidence of record does not reveal a current diagnosis of a stomach disorder.  Therefore, service connection for a stomach condition must be denied.  

The Veteran has reported receiving treatment for a stomach condition in service.  In this regard, the Board notes that while the STRs reflect that the Veteran was hospitalized and treated for Trichinosis, no residual disability was noted.  In fact, on the occasion of his separation examination in January 1968, the Veteran did not report any complaints of a stomach condition, and clinical evaluation of the stomach was normal.  

Post service treatment records are essentially negative for any complaints or treatment for a stomach condition.  In a VA mental health note, dated in May 2010, a social worker noted that the Veteran had an operation for a tumor of the stomach in 1976; the examiner noted an assessment of operation for a tumor of the stomach in 1976.  However, the social worker's assessment is apparently based on the Veteran's own self-reported history; there's no indication that the social worker conducted a physical examination of the Veteran and no pertinent clinical findings were reported.  In the absence of any evidence that a diagnosis of a stomach disorder was established independent of the Veteran's own self-reported history, the Board does not find these statements competent evidence of in-service onset of a stomach condition.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to arise or apply to a statement of a physician based upon an inaccurate factual premise or history as related by the veteran); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence to establish entitlement to service connection).  

In summary, while, in May 2010, the Veteran reported having an operation for a tumor of the stomach to a VA social worker clinic doctor that was part of the clinical assessment, there is no medical opinion or other medical evidence showing that the Veteran currently has a stomach condition, and there is no medical evidence linking any stomach condition to the Veteran's military service.  See Leshore; see also Brammer, Rabideau.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  





(Continued on the next page)
ORDER

Service connection for vertigo with dizziness is denied.  

Service connection for vision problems is denied.  

Service connection for stomach disability is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

A.  Bilateral hearing loss and tinnitus.

The Veteran essentially contends that he developed hearing loss and tinnitus as a result of his exposure to acoustic trauma in service.  It was argued that it has been reported and documented that the true magnitude of hearing loss problems with troops can take decades to become clear, such is the case with this Veteran.  The Veteran reported that he has also had ringing in his ears for the past 40 years.  

In conjunction with his claim, the Veteran was afforded a VA examination in November 2009.  At that time he reported experiencing tinnitus, which he described as a bilateral intermittent ringing.  The Veteran related that the tinnitus began five to seven years ago.  The Veteran reported serving in the Marines infantry from February 1966 to February 1977.  During that time, he was exposed to noise from grenades, gun fire, bombs and artillery without the use of hearing protection.  The examiner noted that audiologic findings indicated normal hearing for the right ear through 250-2000 Hz, dropping to a moderate sensorineural hearing loss at 3000-8000Hz.  Speech recognition thresholds were 15dB hearing level (HL) bilaterally.  Word recognition scores were good, with 92 percent for the right and 94 percent for the left ear.  The examiner stated that, due to a lack of evidence in the C-file and the lack of proximity between the date of service and the date of this evaluation, it was his opinion that the Veteran's complaints of hearing loss and tinnitus are not at least as likely as not related to his military service.  

The Board acknowledges that the Veteran's service treatment records do not show bilateral hearing loss during service.  However, the absence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this regard, not only is the Veteran competent and credible to report on his being exposed to loud noise while on active duty, but the record clearly indicates that the Veteran was exposed to acoustic trauma as a result of his military occupational specialty as a rifleman.  Buchanan, supra; Jandreau, supra; Charles, supra.  

Accordingly, the RO should arrange for the Veteran to undergo a VA examination by a physician in order to obtain a competent medical opinion as to whether the Veteran's current bilateral hearing loss and tinnitus is consistent with acoustic trauma during military service.  38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  


B.  I/R-PTSD.

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: there must be a decision by the agency of original jurisdiction (AOJ), the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.  

As noted in the introduction, by a February 2012 rating action, the RO granted service connection for PTSD, and assigned a 50 percent disability rating, effective August 18, 2008.  Received in February 2013 was a statement from the Veteran wherein he expressed disagreement with the rating assigned to the service-connected PTSD.  The Board notes that a statement of the case addressing the matter of entitlement to a higher rating for the service-connected PTSD has not yet been issued.  Therefore, a remand for this action is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In light of the discussion above, and to ensure full compliance with due process requirements, these issues are hereby REMANDED to the RO via the AMC, in Washington, D.C., for the following actions:

1.  The AOJ must issue the Veteran a statement of the case (SOC)concerning the issue of his entitlement to a rating in excess of 50 percent for PTSD and advise him that he still needs to submit a timely substantive appeal (VA Form 9 or equivalent statement) to perfect an appeal to the Board concerning that issue.  If, and only if, he perfects an appeal concerning this additional issue should it be returned to the Board.  


2.  The AOJ should obtain the names and addresses of all medical care providers, VA as well as non-VA, who have treated the Veteran for his claimed bilateral hearing loss and tinnitus since his separation from service.  After securing the necessary release, the AOJ should obtain these records.  If the records are not available, a notation to that effect should be placed in the claims file and the Veteran notified of the problem.  Regardless of the Veteran's response, the AOJ should obtain all outstanding VA treatment notes which are not already in the claims folder. 

3.  The AOJ should arrange for the Veteran to undergo a VA audiological examination.  The entire claims folder must be made available to the examiner prior to the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The examiner should provide an opinion, consistent with sound medical principles, as to the medical probabilities that any current hearing loss and/or tinnitus had its onset during the Veteran's military service, or is otherwise causally related to any incident thereof, to include noise exposure or other acoustic trauma.  A complete rationale should be given for all opinions reached.  The rationale should specifically include a recitation of the medical reasons for accepting or rejecting the Veteran's statements that loss of hearing acuity and tinnitus began during his period of military service.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of hearing loss and tinnitus or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

4.  Thereafter, the AOJ should re-adjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his attorney should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations. The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his attorney should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the remand are to further develop the record and to afford the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


